


110 HR 6845 IH: Fair Copyright in Research Works Act
U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6845
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2008
			Mr. Conyers (for
			 himself, Mr. Issa,
			 Mr. Wexler, and
			 Mr. Feeney) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 17, United States Code, with respect to
		  works connected to certain funding agreements.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Copyright in Research Works Act.
		2.Limitations on
			 Federal Government regarding extrinsic works
			(a)In
			 generalSection 201 of title
			 17, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(f)Limitations on the
				Federal Government
						(1)Limitations
				regarding funding agreementsNo Federal agency may, in connection with a
				funding agreement—
							(A)impose or cause the
				imposition of any term or condition that—
								(i)requires the
				transfer or license to or for a Federal agency of—
									(I)any right provided
				under paragraph (3), (4) or (5) of section 106 in an extrinsic work; or
									(II)any right provided under paragraph (1) or
				(2) of section 106 in an extrinsic work, to the extent that, solely for
				purposes of this subsection, such right involves the availability to the public
				of that work; or
									(ii)requires the
				absence or abandonment of any right described in subclause (I) or (II) of
				clause (i) in an extrinsic work;
								(B)impose or cause the imposition of, as a
				condition of a funding agreement, the waiver of, or assent to, any prohibition
				under subparagraph (A); or
							(C)assert any rights
				under this title in material developed under any funding agreement that
				restrain or limit the acquisition or exercise of rights under this title in an
				extrinsic work.
							Any term,
				condition, or assertion prohibited under subparagraph (A), (B), or (C) shall be
				given no effect under this title or otherwise.(2)Construction
							(A)Certain other
				rights not limitedNothing in paragraph (1)(A)(i)(II) shall be
				construed to limit the rights provided to the copyright owner under paragraphs
				(1) and (2) of section 106.
							(B)No new copyright
				protection createdNothing in
				this subsection provides copyright protection to any subject matter that is not
				protected under section 102.
							(3)DefinitionsIn
				this subsection:
							(A)Extrinsic
				workThe term
				extrinsic work means any work, other than a work of the United
				States Government, that is based upon, derived from, or related to, a funding
				agreement and—
								(i)is also funded in
				substantial part by one or more other entities, other than a Federal agency,
				that are not a party to the funding agreement or acting on behalf of such a
				party; or
								(ii)represents, reflects, or results from a
				meaningful added value or process contributed by one or more other entities,
				other than a Federal agency, that are not a party to the funding agreement or
				acting on behalf of such a party.
								(B)Federal
				agencyThe term
				Federal agency means any department, agency, or instrumentality
				of the United States Government.
							(C)Funding
				agreementThe term funding agreement means any
				contract, grant, or other agreement entered into between a Federal agency and
				any person under which funds are provided by a Federal agency, in whole or in
				part, for the performance of experimental, developmental, or research
				activities.
							.
			(b)ApplicabilityThe
			 amendment made by subsection (a) applies to any funding agreement that is
			 entered into on or after the date of the enactment of this Act.
			(c)Report to
			 congressional committeesNot
			 later than the date that is 5 years after the date of the enactment of this
			 Act, the Register of Copyrights shall, after consulting with the Comptroller
			 General and with Federal agencies that provide funding under funding agreements
			 and with publishers in the private sector, review and submit to the appropriate
			 congressional committees a report on the Register’s views on section 201(f) of
			 title 17, United States Code, as added by subsection (a) of this section,
			 taking into account the development of and access to extrinsic works and
			 materials developed under funding agreements, including the role played by
			 publishers in the private sector and others.
			(d)DefinitionsIn this section:
				(1)Extrinsic work;
			 Federal agency; funding agreementThe terms extrinsic
			 work, Federal agency, and funding
			 agreement have the meanings given those terms in section 201(f)(3) of
			 title 17, United States Code, as added by subsection (a) of this
			 section.
				(2)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 the Judiciary and the Committee on Appropriations of the House of
			 Representatives and the Committee on the Judiciary and the Committee on
			 Appropriations of the Senate.
				
